                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Susan Diane Scruggs as Personal               )      C/A No. 0:19-cv-00921-RBH-PJG
Representative of the Estate of William       )
Bradley Scruggs,                              )
                                              )
                       Plaintiff,             )
               -vs                            )
Bryan Stirling in his official capacity as    )
Director of the South Carolina Department )
Of Corrections; Beverly Wood in her           )
individual capacity; Robert Poiletman, in his )
Individual capacity, Rubin Ridgeway,          )
Antionette Bradley in her individual          )
Capacity, Tim Riley in his individual         )
Capacity, Andrea Thompson in her              )
Individual capacity, Kinnard Debose in his )
Individual capacity, Lefford Fate in his      )
Individual capacity,                          )
                                              )
                       Defendants.            )
____________________________________)
  David T. King, individually and as            )
  Personal Representative of the Estate of      ) C/A No. 0:19-cv-00828-RBH-PJG
  John Telly King,                              )
                                                )
                      Plaintiff,                )
                                                )
  vs.                                           )
                                                )
  Warden Timothy Riley, Associate               )
  Warden Andrea Thompson, Associate             )
  Warden Gary Lane, Major V. Jackson,           )
  Captain Yolanda Brown, Lt. Tecorrie           )
  Garvin, Lt. Travis Pressley, Sgt. Dewaun )
  McKan, Cpl. Matthew Whitaker, C/O             )
  Damian Jones,                                 )
                                                )
                    Defendants.                 )
  _________________________________ )
James H. Kelley, individually and as      )         C/A No. 0:19-cv-00827-RBH-PJG
Personal Representative of the Estate of  )
Joseph H. Kelley,                         )
                                          )
                              Plaintiff,  )
                                          )
               -vs-                       )
                                          )
Warden Timothy Riley, Associate           )
Warden Andrea Thompson, Associate         )
Warden Gary Lane, Major V. Jackson,       )
Captain Yolanda Brown, Lt. Tecorrie       )
Garvin, Lt. Travis Pressley, Sgt. Dewaun  )
McKan, Cpl. Matthew Whitaker, C/O         )
Damian Jones,                             )
                                          )
                              Defendants. )
____________________________________)
Lola Robinson, individually and as        )         C/A No. 0:19-cv-00826-RBH-PJG
Personal Representative of the Estate of  )
Jimmy Lee Ham,                            )
                                          )
                              Plaintiff,  )
                                          )
               -vs-                       )
                                          )
Warden Timothy Riley, Associate           )
Warden Andrea Thompson, Associate         )
Warden Gary Lane, Major V. Jackson,       )
Captain Yolanda Brown, Lt. Tecorrie       )
Garvin, Lt. Travis Pressley, Sgt. Dewaun  )
McKan, Cpl. Matthew Whitaker, C/O         )
Damian Jones,                             )
                                          )
                              Defendants. )
____________________________________)

   CONSENT ORDER CONSOLIDATING ACTIONS FOR DISCOVERY PURPOSES

       The above-referenced actions arise out of an April 7, 2017 incident at Kirkland

Correctional Institution where two inmates attacked and killed four other inmates. All four actions

contain common questions of law and fact and common parties and witnesses. Thus, the

consolidation of these actions for the purposes of discovery will result in judicial economy and




                                                2
prevent unnecessary cost and delay.

        Upon motion of G. Murrell Smith, Jr., attorney for Defendants in all actions, and with the

consent of Charles E. Grose, Jr., and Austin McDaniel, attorneys for Plaintiff Scruggs (C/A No.

0:19-cv-00921-RBH-PJG), and C. Carter Elliott, Jr., attorney for Plaintiffs Kelley (C/A No. 0:19-

cv-00827-RBG-PJG), King (C/A No. 0:19-cv-00828-RBH-PJG), and Robinson (C/A No. 0:19-

cv-00826-RBH-PJG), the above-captioned cases shall be consolidated for the purposes of

discovery pursuant to Rule 42(a) of the Federal Rules of Civil Procedure. All parties reserve the

right to move for consolidation of these cases for trial at a later date.

IT IS SO ORDERED.



                                                __________________________________________
                                                Paige J. Gossett
                                                UNITED STATES MAGISTRATE JUDGE
September 19, 2019
Columbia, South Carolina




                                                   3
WE SO MOVE:


s/G. Murrell Smith, Jr.
G. Murrell Smith, Jr. (#6120)
David C. Holler
H. Thomas Morgan, Jr.
Smith Robinson Holler DuBose
and Morgan, LLC
Post Office Box 580
Sumter, South Carolina 29151
Counsel for Defendants


WE CONSENT:


s/E. Charles Grose, Jr.
E. Charles Grose, Jr. (#6072)
The Grose Law Firm, LLC
400 Main Street
Greenwood, South Carolina 29646
Counsel for Plaintiff Scruggs

s/C. Austin McDaniel
C. Austin McDaniel (#12726)
523 North Main Street
Anderson, South Carolina 29621
Counsel for Plaintiff Scruggs



I CONSENT:

s/C. Carter Elliott, Jr.
C. Carter Elliott, Jr. (#5423)
Elliott & Phelan, LLC
119 Screven Street
Georgetown, SC 29440
Counsel for Plaintiffs Kelley, King, and Robinson




                                               4
